


Exhibit 10.36

 

FIRST AMENDMENT TO THE
SATELLITE CAPACITY LEASE

 

This First Amendment, effective as of October 4, 2007 (“Effective Date”) hereby
amends the Satellite Capacity Lease that was entered into by and between
COLORADO SATELLITE BROADCASTING, INC. a Colorado Corporation (“Network”) and
TRANSPONDER ENCRYPTION SERVICES CORPORATION (“TESC”) as of the 24th day of
October, 2006 (the “Agreement”).  Except as otherwise indicated herein,
capitalized terms used in this Second Amendment shall have the same meaning as
set forth in the Agreement.

 

In consideration of the mutual covenants set forth herein, and for other
valuable consideration, the sufficiency of which is hereby acknowledged, Network
and TESC agree as fellows:

 

1.                                       Amendments to Agreement.  The following
provisions amend certain provisions set forth in the Agreement and such
provisions shall govern the parties’ relationship with respect to the lease of
encoded-video-file-server storage and streaming.


 

Rent and Residual Revenues.  Section 3.1.5 of the Agreement is hereby modified
by inserting the following at the end of such Section, “Single Purchase
Revenues, shall include but are not limited to revenues associated with the
lease of encoded-video file-server storage and streamlining capacity by TESC to
Network. Encoded-video file-server(s) shall be owned, maintained, and hosted by
TESC and shall be dedicated for content delivery use only by and for TESC for
the purpose of delivery of content to TESC Customers.”

 

Telephone Charges.  Section 3.3 of the Agreement is hereby modified by inserting
the following at the end of such Section.  “Notwithstanding the foregoing, in
the event that New Frontier Media, Inc. and EchoStar Satellite Operating
Corporation enter into that certain “EchoStar Services Agreement” pertaining to
the delivery of teleport services, this Section shall no longer apply and no
charge will be due from Network as a result of an interruption of service or
other transmission failure that is directly attributable to said transport
services including the failure of Network to meet technical metrics provided by
TESC that result in an inability to deliver service to TESC.”

 

Reports.  Section 4.1 of the Agreement is hereby modified by inserting the
following as new subsection (e), “any viewership information with respect to
server-delivered encoded-video-files that TESC provides to other
similarly-situated lessees in the ordinary course of business.”

 

2.                                       All of the terms and conditions set
forth in the Agreement shall remain in full force and effect, except to the
extent that such terms and conditions are modified by or in conflict with the
provisions of this First Amendment, in which case the provisions of this First
Amendment shall prevail.  Subject to the foregoing, this First Amendment and the
Agreement (including all other amendments, addenda, schedules and exhibits
thereto) shall be deemed one and the same

 

--------------------------------------------------------------------------------


 


DOCUMENT, AND REFERENCES IN THE AGREEMENT TO THE “AGREEMENT” SHALL BE DEEMED TO
REFER TO THE AGREEMENT AS AMENDED BY THIS FIRST AMENDMENT


 

ACCEPTED AND AGREED:

 

TRANSPONDER ENCRYPTION

COLORADO SATELLITE

SERVICES CORPORATION

BROADCASTING, INC.

 

 

 

 

By:

/s/ Mark Jackson

 

By:

/s/ Scott A. Piper

Name:

Mark Jackson

 

Name:

Scott A. Piper

Title:

President TESC

 

Title:

Chief Information Officer

 

2

--------------------------------------------------------------------------------
